Exhibit 10.1
GUIDELINES FOR RESTRICTED STOCK UNITS
GRANTED UNDER THE
MARKETAXESS HOLDINGS INC. 2004 STOCK INCENTIVE PLAN
(Amended and Restated Effective as of April 28, 2006)
     Grants of Restricted Stock Units (as defined below) made on or following
January 1, 2011 under the MarketAxess Holdings Inc, 2004 Stock Incentive Plan
(Amended and Restated Effective April 28, 2006) (the “Plan”) shall be subject
to, and governed by, the provisions set forth in these guidelines
(“Guidelines”), the Plan and the applicable Award agreement. An Award of
Restricted Stock Units shall constitute an Other Stock-Based Award under the
Plan. These Guidelines have been adopted by the Committee pursuant to
Section 3.3(a) of the Plan effective as of January 1, 2011 and are part of the
Plan.
1. Definitions. Unless otherwise indicated, any capitalized term used but not
defined in these Guidelines shall have the meaning ascribed to such term in the
Plan. For purposes of these Guidelines, the following definitions shall apply:
     1.1. “Deferral Eligible Participant” means either: (i) a Top Hat Employee;
(ii) a Consultant, or (iii) a Non-Employee Director, who, in each case, the
Committee determines, in its sole discretion, is eligible to defer payment of an
RSU granted hereunder in accordance with Section 4.
     1.2. “Restricted Stock Unit” or “RSU” means a restricted stock unit, which
is a unit of measurement equivalent to one share of Common Stock but with none
of the attendant rights of a holder of a share of Common Stock until a share of
Common Stock is ultimately distributed in payment of the obligation (other than
the right to receive dividend equivalent amounts in accordance with Section 5
hereof). Upon distribution, all vested RSUs shall be paid solely in the form of
shares of Common Stock.
     1.3. “Top Hat Employee” means an Eligible Employee who is a member of a
select group of management and highly compensated employees within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).
2. Eligibility. Any Eligible Employee, Consultant or Non-Employee Director who
is designated by the Committee is eligible to receive RSUs pursuant to these
Guidelines.
3. Vesting of Stock Units and Payment.
     3.1. Except as otherwise provided in Section 3.3 hereof or in an Award
agreement,
     (i) one-third (1/3) of an Award of RSUs shall vest on the date that is (as
applicable, the “Initial Vesting Date”):
(x) twelve (12) months after the grant date for an RSU that is (I) not a
Deferrable RSU (as defined in Section 4.1) or (II) a Deferrable RSU for which
the Participant made a deferral election

1



--------------------------------------------------------------------------------



 



in accordance with Section 4.2 prior to January 1 of the calendar in which the
grant of the RSU was made to the Participant, or
(y) thirteen (13) months after the grant date for an RSU that is a Deferrable
RSU for which the Participant did not make a deferral election in accordance
with Section 4.2 prior to January 1 of the calendar in which the grant of the
RSU was made to the Participant (regardless of whether the Participant elects to
defer such Award); and
     (ii) an additional one-third (1/3) of such Award of RSUs shall vest on each
of the second and third anniversaries of the grant date;
in each case, provided that the Participant has not had a Termination from the
date of grant until the applicable vesting date. Nothing herein shall be
construed as prohibiting the Committee from using an alternative vesting
schedule at the time of grant of the RSU.
     3.2. Any alternative vesting schedule provided in an Award agreement with
regard to Deferrable RSUs for which the Participant did not make a deferral
election in accordance with Section 4 prior to January 1 of the calendar in
which the grant of the RSU was made, shall provide for an Initial Vesting Date
that is no earlier than thirteen (13) months after the grant date.
     3.3. Notwithstanding Section 3.1 or any alternate vesting schedule set
forth in an Award agreement, unless otherwise set forth in an Award Agreement,
upon the Participant’s death or Disability on or following the grant date and
prior to the applicable vesting date 50% of any RSUs that are unvested on the
date of the Participant’s death or Disability shall become immediately vested.
     3.4. Notwithstanding Section 3.1 or any alternate vesting schedule set
forth in an Award agreement, unless otherwise set forth in an Award Agreement,
in the event of a Change in Control, RSUs granted under these Guidelines shall
be treated in accordance with Section 12.1 of the Plan; provided that, (i) any
discretion exercisable by the Committee is limited to the extent required to
comply with Section 409A of the Code and any discretion exercised by the
Committee as permitted under these Guidelines and Section 12.1 of the Plan shall
be exercised in a manner that is intended not to cause such Award to be subject
to any tax, interest or penalties that may be imposed on a Participant under
Section 409A of the Code without the Participant’s consent; (ii) with respect to
any RSU that is not a 409A Covered Award, immediately prior to the Change in
Control, the Committee may determine that such RSU will not be continued,
assumed or have new rights substituted therefor in accordance with
Section 12.1(a) of the Plan, and 100% of any such RSUs that are unvested on the
date of such Change in Control shall become vested immediately prior to the
Change in Control; (iii) with respect to any RSU that is a 409A Covered Award,
such Award shall either (x) be assumed and continued in a manner that is
intended to comply with Section 409A of the Code or (y) the Committee may
determine that such RSU will become 100% vested, paid and terminated in
accordance with Treasury Regulation Section 1.409A-3(j)(4)(ix)(A), (B) or (C) or
as otherwise

2



--------------------------------------------------------------------------------



 



permitted under Section 409A of the Code; and (iv) in the event of a
Participant’s Termination by the Company without Cause that occurs upon or
within twenty-four (24) months following a Change in Control on or following the
grant date and prior to the applicable vesting date 100% of any RSUs that are
unvested on the date of such Termination shall become immediately vested;
provided, however, that, if a Deferral Eligible Participant makes a deferral
election with respect to a Deferrable RSU pursuant to Section 4 (other than any
such deferral elected prior to January 1 of the calendar year in which the grant
of the RSU was made to the Participant), the accelerated vesting provided under
this sub-section (iv) shall not apply to such Award if the Participant’s
Termination occurs on or before the Initial Vesting Date.
     3.5. Except as otherwise provided in Section 4 hereof, upon the vesting of
each RSU, the Participant shall receive one share of Common Stock, the ownership
of which shall be recognized by the Company through an uncertificated book entry
credited to a book entry account maintained by the Company (or its designee) on
behalf of the Participant or such other method (including the issuance of stock
certificate) as determined by the Company in its sole discretion. Except as
otherwise provided in Section 4 hereof, actual payment of shares of stock
underlying RSUs shall be paid within thirty (30) days following vesting.
     3.6. Except as otherwise provided in Sections 3.3 and 3.4 hereof, RSUs that
are not vested as of the date of a Participant’s Termination for any reason
shall terminate and be forfeited in their entirety as of the date of such
Termination. Notwithstanding anything herein to the contrary, in the event of a
Participant’s Termination for Cause, a Participant’s RSUs (whether vested or
unvested) shall terminate and be forfeited in their entirety as of the date of
such Termination.
4. Deferral of Payment Date.
     4.1. Notwithstanding anything herein to the contrary, a Deferral Eligible
Participant may elect to defer, in accordance with this Section 4, the payment
of shares of Common Stock following vesting of an RSU that the Committee has
determined, in its sole discretion, is eligible for deferral as specifically
provided in the applicable Award agreement (a “Deferrable RSU”). To the extent
an Eligible Employee is no longer considered a Top Hat Employee (and
accordingly, is no longer a Deferral Eligible Participant), the Committee may
deem such Eligible Employee ineligible to defer any additional RSUs and all then
unvested RSUs shall continue to vest in accordance with the applicable vesting
schedule and all vested RSUs shall be payable in accordance with the Eligible
Employee’s then existing elections, subject to the terms of these Guidelines.
     4.2. Initial Deferral Elections. A Deferral Eligible Participant may, no
later than 30 days after the date on which an Award of a Deferrable RSU has been
granted (the “Election Period”), elect to defer each date on which a portion of
the Award is scheduled to be paid, provided that any such deferral election must
provide for a payment date that occurs upon either:

3



--------------------------------------------------------------------------------



 



(a) the earlier of: (i) the date chosen by the Committee at any time in its sole
discretion within the calendar year in which the second, third, fourth, fifth,
sixth or seventh year anniversary following the vesting date of the Award occurs
or such other time period the Committee may establish at the time the Award is
granted, as elected by the Participant (a “Fixed Date”), (ii) the Deferral
Eligible Participant’s “Separation from Service” (within the meaning of Code
Section 409A), subject to the six-month delay applicable to “Specified
Employees” within the meaning of Code Section 409A(a)(2)(B) as set forth in
Section 15.15(a) of the Plan (the “Six Month Delay”) and (iii) a Change in
Control; or
(b) the earlier of (i) the Deferral Eligible Participant’s Separation from
Service, subject to the Six Month Delay and (ii) a Change in Control.
With respect to payments made on a Fixed Date, the actual date of payment within
the applicable calendar year specified in Section 4.2(a)(i) hereof shall be
determined within the sole discretion of the Company. At the time the Deferral
Eligible Participant makes an initial deferral election, he or she must make an
election to defer the payment of an Award either pursuant to Section 4.2(a) or
4.2(b), and if the Deferral Eligible Participant elects the alternative under
Section 4.2(a), he or she must also make a Fixed Date election at such time on
the election form prescribed by the Company in accordance with Section 4.4
hereof.
     4.3. Subsequent Deferral Elections. A Deferral Eligible Participant shall
be permitted to extend the previously deferred payment dates applicable to
Deferrable RSUs under an Award or make an initial deferral election after the
Election Period, provided that:
(a) the Deferral Eligible Participant makes such subsequent deferral election at
least (12) twelve months prior to the first scheduled payment date under such
Award, which first scheduled payment shall be January 1 of the first calendar
year in which a deferred payment would otherwise be made with regard to any
Deferrable RSU previously deferred to a Fixed Date in accordance with
Section 4.2(a);
(b) a subsequent deferral election made by the Deferral Eligible Participant
pursuant to this Section 4.3 shall defer every previously deferred payment date
applicable to Deferrable RSUs under the Award by the same period of time
(expressed in whole years) of not less than five years (i.e., each previously
deferred payment date shall be deferred by the additional deferral period
elected by the Deferral Eligible Participant, with the result that, after the
subsequent deferral election has been made, the payment dates will continue to
be staggered in time); and
(c) a Deferral Eligible Participant’s subsequent deferral election will not
become effective until (12) twelve months after the date on which it is made.

4



--------------------------------------------------------------------------------



 



     4.4. Any deferral pursuant to this Section 4 must be made in writing on an
election form prescribed by, and acceptable to, the Committee and in accordance
with the procedures established by the Committee. A deferral election is valid
solely with respect to the Deferrable RSUs identified on the election form and
must comply with the requirements of Section 4 to be given effect. A deferral
election must apply to all RSUs under an Award for which such a deferral
election is made and may not apply solely with respect to a partial portion
thereof.
     4.5. If a Deferral Eligible Participant makes an initial or subsequent
deferral election with respect to Deferrable RSUs, the payment of Common Stock
under such Award, to the extent vested, shall be made to the Deferral Eligible
Participant on the applicable deferred payment date(s).
5. Dividend Equivalent Amounts. Dividends shall be credited to an RSU dividend
book entry account on behalf of each Participant with respect to each RSU held
by such Participant, provided that the right of each Participant to be entitled
to and actually receive such dividend shall be subject to the same restrictions
as the RSU to which the dividend relates and shall be paid to the Participant at
the same time the Participant receives the payment of the shares of Common Stock
under the RSU (including upon any deferred payment date in accordance with
Section 4). Unless otherwise determined by the Committee, cash dividends shall
not be reinvested in Common Stock and shall remain uninvested and without
interest.
6. Detrimental Activity. In the event a Participant engages in Detrimental
Activity prior to, or during the one year period after, any vesting of RSUs
granted hereunder, the Committee may direct (at any time within one year
thereafter) that all unvested RSUs and all vested but unpaid RSUs shall be
immediately forfeited and that the Participant shall pay over to the Company an
amount equal to any gain the Participant realized from any RSUs or any Common
Stock paid in connection therewith which had vested in the period referred to
above.
7. Amendment, Suspension or Termination. The Board or the Committee may at any
time and from time to time amend, suspend or terminate these Guidelines and any
Award of RSUs, subject to the terms of the Plan.
8. Section 16(b). To the extent required, these Guidelines are intended to
comply with Rule 16b-3 and the Committee shall interpret and administer these
Guidelines in a manner consistent therewith. If an officer (as defined in
Rule 16b-3) is designated by the Committee to receive RSUs, any such Award and
the payment of Common Stock thereunder shall be deemed approved by the Committee
and shall be deemed an exempt purchase under Rule 16b-3. Any provisions
inconsistent with Rule 16b-3 shall be inoperative and shall not affect the
validity of these Guidelines.
9. Withholding. The Participant shall be solely responsible for all applicable
foreign, federal, state, and local taxes with respect to the RSUs and the
payment of Common Stock therunder; provided, however, that at any time the
Company is required to withhold any such taxes, the Participant shall pay, or
make arrangements to pay, in a

5



--------------------------------------------------------------------------------



 



manner satisfactory to the Company, an amount equal to the amount of all
applicable federal, state and local or foreign taxes that the Company is
required to withhold at any time. In the absence of such arrangements, the
Company or one of its Affiliates shall have the right to withhold such taxes
from any amounts payable to the Participant, including, but not limited to, the
right to withhold Shares otherwise deliverable to the Participant under an Award
of RSUs hereunder.
10. Plan Document. These Guidelines and an Award of RSUs are subject to the
terms and conditions of the Plan (including, without limitation, Sections 4.1(a)
and 4.2 and Articles XI, XII, XIII, XV and XVII). Specifically, the provisions
of Section 15.15 of the Plan (“Section 409A of the Code”) shall apply to any
Award of RSUs under these Guidelines that is a 409A Covered Award.
11. ERISA Claims Procedures. With regard to a Deferrable RSU where a Deferral
Eligible Participant defers an RSU pursuant to Section 4 hereof, subject to the
Six Month Delay, the provisions of the U.S. Department of Labor Regulations
Section 2560.503-1 governing claims procedures shall apply to any disputes
relating to such deferral awards.

6